UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6524


AUDREL JACK WATSON, JR.,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director Virginia Dept. of Corrections;
WARDEN WRIGHT, Warden-Lawrenceville Corrections Center; MS.
GOODE, Medical Administrator; MS. HIGHTOWER, Director of
Nursing; G. BOWLES, Dr., Dentist; MS. MORELLE, Dental
Assistant; UNKNOWN NURSE #1; UNKNOWN NURSE #2,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01315-GBL-MSN)


Submitted:   October 31, 2016             Decided:   November 21, 2016


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Audrel Jack Watson,    Jr., Appellant Pro Se.          Michael Gordon
Matheson,  THOMPSON    MCMULLAN  PC,  Richmond,        Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Audrel    Jack   Watson,    Jr.,       appeals    the   district   court’s

orders dismissing several Defendants under 28 U.S.C. § 1915A(b)

(2012), denying reconsideration, and granting Defendant Bowles’

motion for summary judgment in Watson’s 42 U.S.C. § 1983 (2012)

complaint.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district    court.    Watson    v.   Clarke,     No.    1:14-cv-01315-GBL-MSN

(E.D. Va. filed June 2, 2015, & entered June 3, 2015; July 1,

2015; Mar. 24, 2016).        We deny Watson’s motion for transcripts

at government expense.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and     argument    would   not    aid   the

decisional process.



                                                                        AFFIRMED




                                        2